Citation Nr: 0030970	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-15 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling, to include the issue of entitlement to a rating in 
excess of 50 percent prior to October 31, 1998.


REPRESENTATION

Veteran represented by:	James C. McKay, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  Service in Vietnam is indicated by the 
evidence of record.

On February 16, 1988, the veteran filed a claim of 
entitlement to service connection for PTSD.  Service 
connection for PTSD was initially denied in a February 1991 
rating decision.  The veteran subsequently perfected a timely 
appeal with respect to that decision.  In August 1994, the 
Board of Veterans' Appeals (the Board) issued a decision 
denying the veteran's claim of entitlement to service 
connection for PTSD.  Thereafter, the veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court).  

In November 1996, VA Office of General Counsel and the 
veteran's representative filed a Joint Motion, requesting 
that the Court vacate the Board's August 1994 decision and 
remand the case for readjudication.  The Court subsequently 
granted the motion, vacated the Board's August 1994 decision 
and remanded the case to the Board for readjudication and 
compliance with directives that were specified in the motion.  
The claims folder was then returned to the Board.  In July 
1997, the Board remanded the veteran's claim for additional 
evidentiary development, which was completed by the Regional 
Office (RO).  In a November 1997 rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 50 percent disability 
rating, effective February 16, 1988.  The veteran 
subsequently perfected a timely appeal regarding the 
disability rating assigned.  Cf. Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

In a March 2000 rating decision, the RO granted an increased 
rating, 70 percent, for the veteran's service-connected PTSD, 
effective October 31, 1998.  In AB v. Brown, 6 Vet. App. 35 
(1993), the Court held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  In this 
case, the veteran has continued to express disagreement with 
the assigned disability rating. 


FINDINGS OF FACT

1.  For the period prior to June 16, 1998, the competent and 
probative evidence demonstrates that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired due to his PTSD, and that he 
experiences psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.

2.  For the period effective from June 16, 1998, the 
competent and probative evidence demonstrates that the 
veteran is demonstrably unable to obtain or retain employment 
due to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD are met 
for the period from February 16, 1988 to June 16, 1998. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for a 100 percent evaluation for PTSD are 
met for the period from June 16, 1998 forward.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  As indicated in the Introduction, a 
50 percent disability rating is currently assigned for the 
period from February 16, 1988 to October 31, 1998; a 70 
percent rating has been assigned from October 31, 1998 
forward. 

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court held 
that evidence to be considered ere an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas, 1 Vet. App. 
at 311; see also VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (1999) [precedential opinions of VA's General Counsel 
are binding on the Board].

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the August 1998 Statement of 
the Case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993)

Before November 7, 1996, the VA Schedule for rating PTSD read 
in pertinent part as follows:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule read in 
pertinent part as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (1998).  It should also be noted 
that use of terminology such as "moderate" and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (1999).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. 

Factual Background

The record reflects that throughout 1990 and 1991, the 
veteran participated in a PTSD treatment program at the VA 
Medical Center (VAMC) in Albuquerque, New Mexico.  In a March 
1990 clinical note, a VA counselor noted that the veteran was 
experiencing a variety of symptoms, including flashbacks, 
social isolation, intrusive thoughts, anxiety, depression, 
problems with interpersonal relationships, and violent 
outbursts.    

In September 1990, the veteran was admitted to a VA hospital 
for a PTSD assessment.  In a progress notes from this 
hospitalization, it was noted that there was no evidence that 
the veteran experienced suicidal or homicidal ideation, and 
no evidence of hallucinations or delusions.  In a nursing 
assessment completed at admission, it was noted that the 
veteran appeared well groomed and clean, and that he reported 
having a close relationship with his wife and children.  It 
was noted that the veteran experienced both anger 
difficulties and violent outbursts.

During a VA psychiatric examination conducted in September 
1990, a VA psychiatrist noted that the veteran had an 
excellent employment history, having worked as a meat cutter 
for the last twenty-two years.  Upon examination, the VA 
psychiatrist found that the veteran's memory was intact and 
that his insight and judgment were good.  The veteran 
reported that he drank a great deal, which caused problems 
with his wife, and that she had threatened to leave him 
numerous times.  The VA psychiatrist concluded that the 
veteran's PTSD symptoms included marital discord and sleep 
disturbance.

In a December 1991 discharge summary, it was noted that the 
veteran had a history of excessive alcohol abuse and that he 
had difficulty dealing with his anger and relating to his 
family.  The veteran reported that he had recently become 
angry at his job and that he was put on suspension for thirty 
days, which gave him a strong incentive to receive treatment.  
He indicated that he wanted to continue in his job as a meat 
cutter because he liked it and performed well.  The VA 
physician noted that the veteran had completed a VA PTSD 
program but was still having trouble with his anger and was 
using it as a conduit for all of his other emotions.

VA medical records dated from 1992 to 1995 show that the 
veteran was treated primarily for physical disabilities such 
as hypertension throughout this period.  There is no 
indication in these records that the veteran received any 
treatment for his service-connected PTSD.  


In a September 1996 clinical note, an examiner noted that the 
veteran had a history of PTSD, alcohol abuse, anxiety, and 
depression.  The veteran reported that he often felt nervous 
and "jumpy", and that there was some friction between him 
and his wife.  The veteran indicated that he did not wish to 
receive treatment because he had already completed the PTSD 
program and was working full-time as a meat cutter.  He 
stated that he was interested receiving anti-depressant 
medication and would consider stress management.  The VA 
examiner noted that the veteran was experiencing several 
symptoms, including poor sleep, nightmares, irritability, 
intrusive thoughts and some isolativeness.

In October 1996 clinical note, it was noted that the veteran 
had reported experiencing a lot of improvement since his last 
visit, which he attributed to a decrease in alcohol 
consumption.  He stated that he was sleeping much better, was 
feeling less nervous, and was no longer experiencing 
nightmares.  The VA psychiatrist, Dr. R., noted that the 
veteran had been treated at the VAMC in 1990 and 1991, but 
that he had never been given medications until the previous 
month.  Dr. R. found that the veteran appeared well groomed 
and less anxious, but that he was jumpy and mildly depressed.  
It was also noted that the veteran sometimes heard 
inarticulate whispers when alone.  Dr. R. noted a GAF score 
of 55.

In January 1997, the veteran's wife called the VAMC reporting 
that her husband had been drinking and physically abusing 
her.  Subsequent VA medical records reflect that the veteran 
began to receive ongoing treatment for his PTSD and 
alcoholism.  In a February 1997 clinical note, Dr. R. noted 
that the veteran had many personal resources, including good 
and long-term employment, an excellent relationship with his 
children and his father, some outside interests such as 
spectator sports, a good income, and a long-term but troubled 
marriage.  The veteran was encouraged to meet regularly to 
learn to manage his mood and alcoholism.  Clinical notes 
dated in March 1997 show that the veteran was still having 
trouble with depression, anxiety, and anger control.

In May 1997, the veteran underwent an examination by two VA 
psychiatrists.  The veteran reported that he was still 
working as a meat cutter, which he had done for two companies 
off and on for 21 years.  He stated that he had participated 
in the PTSD program at the VAMC in Albuquerque in the early 
1990's, and that he had attempted to been seen at the Vet 
Center, but was told "you already had the best treatment in 
Albuquerque, what could we do for you."  He indicated that 
he had recently initiated psychiatric treatment in January 
1997, and that he was currently being seen by Dr. R. at the 
VAMC, who was prescribing him medication.

Upon examination, the VA psychiatrists found that the 
veteran's thought process was significant for several 
symptoms of PTSD, such as nightmares and intrusive thoughts.  
It was noted that the veteran felt estranged and detached 
from friends and family, and that he had a restricted range 
of affect.  The VA psychiatrists also noted that he had 
persistent symptoms of increased arousal, including 
irritability and increased startled response.  The VA 
psychiatrists indicated that he did have a fairly good memory 
and that there were no psychotic symptoms reported.  The VA 
psychiatrists concluded that the most appropriate GAF score 
was 55, which contemplated moderate symptoms and moderate 
difficulty in social and occupational functioning.  The VA 
psychiatrists noted that this conclusion was based upon the 
veteran's lack of friends, frequent conflicts with peers and 
coworkers, his relationship with wife and children, and the 
frequent nature of his PTSD symptoms.

As noted above, in an October 1997 rating decision, the RO 
awarded the veteran a 50 percent disability evaluation for 
his PTSD, effective February 16, 1988.  The veteran 
subsequently submitted a Notice of Disagreement with this 
decision in which he contended that a 70 percent disability 
rating was warranted based upon his intense feelings of 
anger, irritability, and panic attacks.

VA outpatient treatment records reveal that the veteran 
continued to receive treatment for his PTSD throughout 1998.  
In August 1998, the veteran indicated that he was 
experiencing extreme rage towards his customers at the meat 
market where he was employed, but that he was holding it in.  
In a September 1998 clinical note, it was noted that the 
veteran was continuing to isolate himself and that he was 
having thoughts of suicide.

During a psychological evaluation conducted in June 1998, it 
was noted that the veteran had chronic problems with 
authority figures.  The psychologist, S.B.C., Ph.D. indicated 
that the veteran always felt like his bosses and managers 
were picking on him, and he was always yelling at work.  The 
veteran indicated that he experienced panic attacks at work, 
often as much as 3 times a day.  Dr. S.B.C. also indicated 
that the veteran had a hard time getting along with most 
people and that he argued with his wife all the time.  Dr. 
S.B.C. assigned a GAF score of 35 and concluded that the 
veteran's primary symptoms were anger, irritability, and 
panic attacks.  S.C. concluded that given the severity of the 
veteran's problems on the job, there was a serious question 
as to how long he could continue working.  Dr. S.B.C. 
asserted that serious consideration needs to be given to 
assigning the veteran a 100 percent disability rating so he 
could stop working.  Dr. S.B.C. indicated that he was a 
serious risk to both himself and the general public on his 
job.

In December 1998, the veteran presented testimony at a 
personal hearing at the RO.  The veteran and his attorney 
asserted that the evidence of record was consistent with the 
assignment of a 70 percent rating under the applicable 
criteria.  The veteran stated that he had been laid off from 
jobs numerous times, but that this was the nature of being a 
meat cutter, and that he had been able to maintain employment 
by moving from job-to-job.  He described the severe 
difficulties he experienced due to his anger problems, 
including the effect on his marriage.  The veteran's wife 
also testified as to the violent outbursts she had witnessed 
and as to the veteran's general condition.  The veteran also 
stated that he had difficulties at work, but that there was 
no documentation available that might indicate problems he 
encountered there due to his PTSD.

In a letter dated in February 1999, a VA psychologist noted 
that she had been participating in the veteran's treatment 
for the past six months.  She indicated that he was 
displaying a range of symptoms, including anger control 
problems and panic attacks.  The psychologist concluded that 
the veteran was highly impaired in that work has become 
extremely difficult for him, with frequent states of high 
anxiety, episodes of anger outbursts, and problems with 
authority figures.  The psychologist assigned a GAF score of 
38.

In an April 1999 rating decision, the RO granted an increased 
disability rating, 70 percent, for the veteran's PTSD, 
effective October 31, 1998.  It appears that the RO chose 
October 31, 1998 as the effective on the basis that this was 
when the veteran's attorney first mentioned S.C.'s evaluation 
in a letter.  In a statement submitted in June 1999, the 
veteran's attorney asserted that the veteran should be rated 
as 100 percent disabled due to his PTSD.  In support of this 
assertions, the attorney pointed to the February 1999 letter 
from the VA psychologist and the June 16, 1998 psychological 
evaluation conducted by Dr. S.B.C.  

In July 1999, the veteran was again evaluated by Dr. S.B.C.  
The veteran reported that he had quit working in June 1999 
and had resigned from the meat cutter's union.  He indicated 
that he was continuing to be angry at customers and that he 
was getting reported to his supervisors quite a bit.  S.C. 
noted a GAF score of 35.

In a November 1999 rating decision, the RO granted 
entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected PTSD, 
effective from June 1999.  The RO based this conclusion on 
S.C.'s September 1999 report, which showed that the veteran 
had left his job as a meat cutter in June 1999 due to 
significant impairment due to his PTSD.

Analysis

Preliminary matters - duty to assist, standard of proof

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See the Veterans Claims 
Assistance Act of 2000, Public Law 106-475 (November 9, 
2000); 114 Stat. 2096).  The record in this case reflects 
that the veteran has undergone both a recent VA psychiatric 
evaluation and a recent private psychological evaluation.  
The reports of both of these examinations have been obtained 
and associated with the claims folder.  The Board believes 
that there is ample medical and other evidence of record to 
adjudicate this claim.  The Board also believes is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  

In a letter dated in January 1997, the RO requested that the 
veteran identify all sources of treatment for his PTSD that 
have not already been obtained.  In response, the veteran 
submitted a signed authorization form in February 1997 in 
which he identified the VAMC in Albuquerque, New Mexico as 
the only source of treatment for his PTSD.  The record 
reflects that the veteran's treatment records from the VAMC 
in Albuquerque have been obtained and associated with the 
claims folder.  Neither the veteran nor his attorney have 
pointed to any additional records that may be available and 
pertinent to his claim.  Therefore, the Board finds that all 
facts that are relevant to these issues have been properly 
developed and that no further action is required in order to 
comply with VA's statutory duty to assist.

During a June 1999 psychological evaluation, the veteran 
reported that he had recently applied for Social Security 
benefits.  The Board has considered whether a remand is 
warranted to obtain the veteran's records from that agency.  
However, as will be discussed below, the Board believes that 
a 100 percent disability rating, the maximum rating 
available, is warranted for the veteran's PTSD as of June 16, 
1998.  Thus, with respect to the period dated after June 16, 
1998, the Board finds that obtaining the veteran's Social 
Security records is unnecessary to award the maximum benefit 
available, and that a remand to obtain those records would 
only needlessly delay the grant of that benefit.  With 
respect to the period before June 1998, the veteran has 
reported that the only treatment he received during this 
period was at the VAMC in Albuquerque, the records of which 
have already been obtained and associated with the records.  
Any medical records generated as part of the veteran's Social 
Security claim would have been generated June 1998.  Thus, 
the Board finds that such recent records, if indeed any such 
exist, would be irrelevant to determining the severity of his 
condition during the period from February 1988 to June 1998.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).    When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson.

In accordance with the Court's ruling in Karnas, the Board 
has also considered the veteran's claim under both the 
current and the former schedular criteria in order to 
determine which version is most favorable to him.  See 
Karnas, 1 Vet. App. at 311;  VAOPGCPREC 3-2000. 

After reviewing the complete record, and for the reasons and 
bases set forth below, the Board finds that the competent and 
probative evidence of record supports the assignment of a 70 
percent disability rating for the period from February 16, 
1988 to June 16, 1998.  The Board further finds that the 
competent and probative evidence of record supports the 
assignment of a 100 percent disability rating for PTSD, 
effective from June 16, 1998.


i. The period from February 16, 1988 to June 16, 1998

With respect to the period extending from February 16, 1988, 
the date of the veteran's initial claim of entitlement to 
service connection for PTSD, to June 16, 1998, the Board has 
concluded that a 70 percent disability rating is warranted 
for this period under the old criteria of Diagnostic Code 
9411.  In essence, the Board believes that the competent and 
probative evidence demonstrates that the veteran's PTSD 
during that period was manifested by severe impairment in his 
ability to establish and maintain effective relationships and 
by psychoneurotic symptoms of such severity and persistence 
so as to severely impair his ability to obtain or retain 
employment.

The Board found the most probative evidence in this regard to 
be the veteran's VA treatment records, which taken as a whole 
reveal that he was experiencing severe symptoms due to his 
PTSD, including anger outbursts, irritability, and social 
isolation.  These records also show that he experienced a 
variety of other symptoms, including sleep disturbances, 
nightmares, flashbacks, memory problems, and depression.  The 
Board notes that VA treatment records pertaining to the 
veteran's participation in a VA PTSD program in 1990 and 
1991.  The Board also notes the reports of the veteran's two 
psychiatric hospitalizations in September 1990 and December 
1991, which reveal that his primary symptoms appeared to be 
his irritability and difficulty controlling his anger.  In 
addition, these records also show that the veteran's 
symptoms, particularly his anger outbursts, were interfering 
with both his relationship with his wife and his 
relationships with his coworkers.  The Board notes the report 
of the September 1990 VA psychiatric examination, in which 
the VA examiner noted that the veteran's PTSD symptoms were 
causing marital discord.  The Board also notes the veteran's 
VA treatment records dated in 1996, which reveal that his 
symptoms were causing friction in his marriage, and the 
report of the May 1997 VA psychiatric examination, in which 
it was noted that he experienced frequent problems with peers 
and coworkers due to his irritability and violent outbursts.

The Board is of course aware that the veteran held down a job 
as a meat cutter during this period.  However, the record is 
replete with evidence that he was doing so with great 
difficulty.  Indeed, as early as 1991 he was suspended from 
his job, evidently due to anger control problems.  It is to 
be noted that the former schedular criteria specifically 
cautioned against underevaluating "the emotionally sick 
veteran with a good work record".  See 38 C.F.R. § 4.130 
(1996). 

In short, the Board believes that the competent and probative 
evidence of record demonstrates that between February 16, 
1988 and June 16, 1998, the veteran's PTSD was manifested by 
severe symptoms, such as irritability and anger outbursts, 
which severely impaired his ability to establish and maintain 
effective relationships and his ability to obtain or retain 
employment.  

The Board recognizes that there is evidence of record which 
does not support a 70 percent disability rating for the 
veteran's service-connected PTSD during this period.  For 
example, the May 1997 VA psychiatrists specifically assigned 
a GAF score of 55, which as discussed above contemplates only 
moderate symptoms and moderate difficulty in social and 
occupational functioning.  Similarly, one the veteran's 
treating VA psychiatrist, Dr. S., also assigned a GAF score 
of 55 in an October 1996 clinical note.  In addition, the 
Board also recognizes that despite the veteran's marital 
discord and conflicts at work, he was able to maintain 
relationships with both his wife and children, and was 
reportedly able to maintain full-time employment throughout 
this period.

However, while not all of the evidence of record may support 
the assignment of a 70 percent disability rating under 
Diagnostic Code 9411, the Board finds that the greater weight 
of the aforementioned evidence demonstrates a degree of 
impairment during this period which "more nearly 
approximates" the criteria for a 70 percent rating rather 
than a 50 percent rating.  38 C.F.R. §§ 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (1996).  The Board finds the 
manifestations of the veteran's disability which support a 70 
percent disability rating under the old criteria, such as 
irritability and anger outbursts, to be more significant and 
have a greater impact on his ability to function than those 
which do not meet the criteria for a 70 percent evaluation.

The Board has considered whether the next highest evaluation 
of 100 percent under the new criteria might be warranted 
during the period from February 16, 1988 to June 16, 1998.  
However, the evidence of record from this period does not 
demonstrate that his PTSD is of severity as to render the 
attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community.  The evidence also does not show that he 
experiences totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality during this period 
or that he was demonstrably unable to obtain or retain 
employment.

As noted above, the record shows that despite the veteran's 
problems with his wife and coworkers, he was able to maintain 
both his marriage and full-time employment as a meat cutter.  
In this regard, the Board notes the February 1997 clinical 
note, in which the veteran's treating VA psychiatrist, 
Dr. R., noted that despite the veteran's PTSD, he had many 
personal resources, including "good and long-term 
employment, an excellent relationship with his children and 
his father, some outside interests such as spectator sports, 
and a long-term but troubled marriage.  This notation is 
consistent with the other evidence of record, which shows 
that the while the veteran's family relationships were 
troubled, he was able to maintain relationships with his 
wife, children, and father.  It is also consistent with the 
repeated notations by VA examiners that the veteran had been 
able to maintain employment as a meat cutter despite his 
anger control problems and other symptoms related to PTSD.

Thus, while the Board acknowledges that the veteran 
experienced severe impairment due to his PTSD throughout this 
period, the Board does not believe the competent and 
probative evidence demonstrates that his symptoms were so 
severe as to result in virtual isolation in the community; 
that he experienced totally incapacitating symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes; or that he was demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) [the Board notes that only one of 
these disjunctive requirements must be met; see Johnson v. 
Brown, 7 Vet. App. 95 (1994)].  The veteran was not virtually 
isolated; he did not have totally incapacitating symptoms; he 
worked throughout the entire period and there is little if 
any suggestion from his health care providers or otherwise 
that he was demonstrably unable to obtain or retain 
employment during this period.  Therefore, the Board finds 
that the preponderance of the evidence of record is against 
assignment of a 100 percent disability evaluation under the 
former schedular criteria.  The Board notes in passing that 
it does not appear that the veteran himself has ever 
contended that this is the case.

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether a 100 percent evaluation is 
warranted for the veteran's depressive disorder under the 
revised criteria.  Pursuant to Karnas, however, the Board 
notes that the retroactive reach of a 100 percent rating 
assigned on the basis of the revised criteria could be no 
earlier than the effective date of that change; thus a 100 
percent rating under the criteria could be effective no 
earlier than November 7, 1996.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against a 100 percent rating 
under the revised criteria for the period prior to June 16, 
1998, because there is no evidence demonstrating that the 
veteran experienced total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; or disorientation to time 
or place; memory loss for names of close relatives, own 
occupation  or own name.  

In reaching this conclusion, the Board found the most 
probative evidence to be the veteran's VA treatment records 
and the report of the veteran's May 1997 VA psychiatric 
examination, which reveal no evidence of any gross impairment 
in thought processes or communication and no indication of an 
intermittent inability to perform the activities of daily 
living.  There is also no evidence that he experienced any 
disorientation to time or place, and, although there is some 
evidence of memory loss, there is no indication of memory 
loss so severe as to result in the loss of names of close 
relatives, own occupation  or own name.  In addition, 
although there is evidence that the veteran sometimes felt 
the presence of a friend he accidentally shot and killed in 
high school, and that he sometimes thought he could here is 
friend's voice, there is no indication that he experienced 
persistent delusions or hallucinations so as to result in 
total occupational and social impairment.  In this regard, 
the Board notes the reports of the veteran's September 1990 
and May 1997 VA psychiatric examinations.  In short, the 
competent and probative evidence of record does not 
demonstrate that between February 1988 and October 1998, the 
veteran experienced PTSD symptoms of such severity so as to 
result in total occupational and social impairment during 
this period.  Therefore, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a 100 percent disability rating 
under the revised criteria for the period from February 16, 
1988 and June 16, 1998.

In summary, for the reasons and bases set forth above, the 
Board finds that the competent and probative evidence of 
record supports the assignment of a 70 percent disability 
rating under the old criteria, from the period from February 
16, 1988 to June 16, 1998.  Pursuant to VAOPGCPREC 3-2000 
(2000), the Board found the old criteria for PTSD to be more 
favorable to the veteran's claim, because the general nature 
of the criteria allowed for greater consideration to be given 
to the degree of impairment caused by his most severe 
symptoms, such as irritability and violent outbursts, in 
proportion to his less severe symptoms, such as nightmares, 
sleep disturbances, and memory difficulties.  The Board 
further finds that the preponderance of the competent and 
probative evidence of record is against the assignment of a 
100 percent disability rating under both the former and 
revised rating criteria for the period from February 16, 1988 
to June 16, 1998.

ii.  Period on and after June 16, 1998

After reviewing the record, the Board further finds that the 
competent and probative evidence shows that the severity of 
the veteran's PTSD more nearly approximately a rating of 100 
percent under the old criteria as of June 16, 1998.  38 
C.F.R. §§ 4.7, 4.21.  Specifically, the Board believes that 
there is ample evidence of record demonstrating that, as of 
June 1998, the veteran's PTSD had increased in severity to 
such a degree as to render him demonstrably unable to obtain 
or retain employment.

In this regard, the Board found the most probative evidence 
of record to be the report of the veteran's June 16, 1998 
psychological evaluation.  In that report, the private 
psychologist, Dr. S.B.C., concluded that due to the serious 
of the veteran's problems on the job, there was a serious 
question as to how long he could continue working.  She 
asserted that serious consideration should be given to 
granting the veteran a 100 percent disability rating so he 
could stop working.  S.C. indicated that so long as the 
veteran continued to work, he was a serious threat to the 
general public due to his anger problems, violent outbursts, 
and frequent panic attacks.  She also assigned a GAF score of 
35, which is consistent with major impairment in several 
areas, such as work and family relationships. 

While the Board notes that a determination as to whether the 
veteran's warrants a 100 percent rating is a legal 
determination to be made by the Board, and not a medical 
determination to be made by a physician, the Board does find 
the conclusions of Dr. S.B.C. as to the severity of the 
veteran's disability to be very probative.  The Board also 
believes her findings to be consistent with those reported by 
a VA psychologist, E.S., Ph.D. in a February 1999 letter.  In 
that letter, Dr. E.S. also found that the veteran was highly 
impaired and that working had become extremely difficult for 
him.  The VA psychologist assigned a GAF score of 38, which 
is also consistent with major impairment in several areas, 
such as work and family relationships.  The Board notes that 
these findings are also consistent with the veteran's own 
report that shortly after this letter was written, in June 
1999, he quit working as a meat cutter because his angry 
outbursts were interfering too much with his job.

In short, the Board believes that the competent and probative 
evidence of record shows that as of June 16, 1998, his PTSD 
symptoms had grown in severity to such a degree as to render 
him demonstrably unable to obtain or retain employment.  
Although the Board recognizes that the veteran was able to 
continue working until June 1999, the Board believes that 
S.C.'s letter shows that the veteran had essentially become 
incapable of maintaining his employment by June 1998.  The 
Board places more probative weight on S.C.'s opinion than it 
does on the fact that the veteran was able to somehow 
continue in his occupation as meat cutter for another year 
despite his increasingly severe symptoms of PTSD.  As noted 
above, although employment is obviously a factor to be 
considered in evaluating the level of a veteran's psychiatric 
disability, under the former schedular criteria, specifically 
38 C.F.R. § 4.130 (1996), holding a job may not be used as an 
excuse to underevaluate a veteran's disability.  

The Board believes that Dr. S.B.C.'s June 16, 1998 evaluation 
represents a clear increase in the severity of the veteran's 
PTSD from that which had been documented before.  Although 
the Board has found that the veteran's disability resulted in 
severe impairment prior to June 16, 1998, the record did not 
demonstrate that it was so severe as to result in a 
demonstrable inability to obtain or retain employment.  As 
noted above, although the veteran had difficulties at work, 
he seemed optimistic about keeping his job, as did his 
treating psychiatrist, Dr. S.  In addition, VA psychiatric 
evaluation conducted as recently as May 1997 resulted in a 
finding that the veteran experienced only moderate impairment 
in social and occupational functioning.  Based on this 
evidence, the Board believes that the psychological 
evaluation conducted on June 16, 1998 represents a clear 
increase in the severity of the veteran's disability so as to 
show that he is demonstrable unable to obtain or retain 
employment as of that date.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 100 percent 
disability rating for the veteran's PTSD under the old 
criteria, effective June 16, 1998.  See 38 C.F.R. § 4.7, 
4.21.  Having found that a 100 percent disability rating is 
warranted for this period under the old criteria, the Board 
finds that consideration of the veteran's claim for this 
period under the new criteria is moot.  See VAOPGCPREC 3-2000 
(2000).



ORDER

A 70 percent evaluation for the veteran's PTSD for the period 
from February 16, 1988 to June 16, 1998 is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  

A 100 percent evaluation for the veteran's PTSD for the 
period from June 16, 1998 forward is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 23 -


- 1 -


